DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 13-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. PGPUB 2015/0298848 A1 to Hermel (“Hermel ‘848”).
As to claim 1, Hermel ‘848 teaches a container (container 1) made of plastic (pg. 2, ¶ 0036) and comprising a body (body 5) and a bottom base (bottom 6) extending from a lower end of the body (Fig. 1), the bottom base comprising: an annular central zone (central area 11) concentric to an injection point (amorphous button 12) located approximately at a center of the bottom base (Fig. 2); a peripheral seat (footing 7) defining a laying plane; a concave arch which extends from a periphery of the annular central zone to the peripheral seat and has a rounded shape with a concavity turned towards an outside of the container (Fig. 5); a series of principal reinforcing grooves (main grooves 13) which extend radially from the annular central zone to at least the peripheral seat (Fig. 2) defining for each principal reinforcing groove a main axis (Fig. 2); and the bottom base comprises a series of notches (inner step 18 and outer step 19), and at least one notch (outer step 19) of the series of notches locally interrupts at least one a first principal reinforcing groove of the series of principal reinforcing grooves (Fig. 2), wherein the first principal reinforcing groove, which is locally interrupted by the at least one notch, extends radially past the at least one notch toward the injection point (Fig. 2).
As to claim 2, Hermel ‘848 teaches the container according to claim 1, wherein the series of notches are arranged on a circular line concentric with the injection point (Fig. 2).
As to claim 3, Hermel ‘848 teaches the container according to claim 1, wherein the series of notches are part of a circular groove concentric with the injection point (Fig. 2).
As to claim 4, Hermel ‘848 teaches the container according to claim 1, wherein the series of notches are arranged on a perimeter of a circular groove concentric with the injection point (Fig. 2).
As to claim 5, Hermel ‘848 teaches the container according to claim 1, wherein the series of notches interrupts the series of the principal reinforcing grooves in an arcuate manner (Fig. 2).
As to claim 6, Hermel ‘848 teaches the container according to claim 1, wherein the series of notches are arranged on a circular line or circular groove (Fig. 2), and the circular line or circular groove has a radius within the range from 10 mm to 40 mm (pg. 2, ¶ 0039 and pg. 3, ¶ 0053). Hermel ‘848 teaches the diameter is about 45mm and the diameter of the outer step 19 is between 50% and 60% of the outer diameter. Therefore the radius of the outer step is between 11.25mm and 13.5mm.
As to claim 7, Hermel ‘848 teaches the container according to claim 1, wherein the at least one of the series of principal reinforcing grooves is locally interrupted by at least one notch of the series of notches along an axis that is perpendicular to the main axis of the at least one of the series of principal reinforcing grooves (Fig. 2).
As to claim 8, Hermel ‘848 teaches the container according to claim 1, wherein the each principal reinforcing groove is interrupted by one notch (Fig. 2).
As to claim 9, Hermel ‘848 teaches the container according to claim 1, wherein the each principal reinforcing groove is interrupted by at least two notches (Fig. 2).
As to claim 13, Hermel ‘848 teaches the container according to claim 1, wherein each principal reinforcing groove has an open angle comprised within the range from 20° to 80° (Fig. 2).
As to claim 14, Hermel ‘848 teaches the container according to claim 1, comprising intermediate reinforcing grooves (interposed ribs 14) extending radially from one of the concave arch or the annular central zone to at least the peripheral seat (Fig. 2), the intermediate reinforcing grooves being interspersed between the series of principle reinforcing grooves (Fig. 2).
As to claim 15, Hermel ‘848 teaches the container according to claim 1, wherein the series of principle reinforcing grooves extend locally over the peripheral seat and rise up over the bottom base of the container to the body of the container (Fig. 4).
As to claim 16, Hermel ‘848 teaches the container according to claim 1, wherein the series of notches are part of a circular groove concentric with the injection point (Fig. 3), and wherein a profile in cross-section of each notch is different from a profile in cross section of the circular groove (Fig. 4).
As to claim 17, Hermel ‘848 teaches the container according to claim 1, comprising intermediate reinforcing grooves (interposed ribs 14) extending radially from one of the concave arch or the annular central zone to at least the peripheral seat (Fig. 2), wherein the series of notches are arranged on a circular line concentric with the injection point (Fig. 2), and wherein the intermediate reinforcing grooves are situated between the circular line and at least the peripheral seat (Fig. 2).
As to claim 18, Hermel ‘848 teaches the container according to claim 17, wherein the intermediate reinforcing grooves rise up over the bottom base of the container to the body of the container (Fig. 4).
As to claim 19, Hermel ‘848 teaches the container according to claim 1, wherein the first principal reinforcing groove extends radially over an entirety of the concave arch (Fig. 2).
As to claim 20, Hermel ‘848 teaches the container according to claim 1, wherein the first principal reinforcing groove and the at least one notch have the same depth (Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermel ‘848.
As to claim 10, Hermel ‘848 disclose the claimed invention except for wherein each notch has a base dimensions ranging from 2mm to 6mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the base dimensions ranging from 2mm to 6mm to stiffen the base, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermel ‘848 in view of U.S. PGPUB 2010/0219152 A1 to Derrien et al. (“Derrien”).
As to claim 11, Hermel ‘848 teaches container according to claim 1, but does not teach wherein each notch has a triangular profile in cross section.
Derrien teaches wherein the notches (central rib 27) have a triangular profile in cross section (Fig. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the shape of the notches of Derrien with the container as taught by Hermel ‘848 to decrease deformation of the container during hot-filing (Derrien, pg. 1, ¶ 0003).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermel ‘848 in view of U.S. PGPUB 2015/0136727 A1 to Hermel (“Hermel ‘727”).
As to claim 12, Hermel ‘848 teaches the container according to claim 1, but does not teach wherein each notch has a depth within the range from 0.5mm to a depth of each principal reinforcing groove.
Hermel ‘727 teaches wherein each notch (step 17) has a depth within the range from 0.5mm to a depth (Hermel ‘727, pg. 2, ¶ 0041) of each principal reinforcing groove (reinforcing grooves 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the depth of the notches of Hermel ‘727 with the container as taught by Hermel ‘848 to maintain the stability of the container under extreme conditions (Hermel ‘727, pg. 2, ¶ 0042).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. PGPUB 2016/0288946 to Pierre discloses a plastic container with a bottom that has main grooves that extend from the outside of the container to the central area and has a step around the central area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733